Citation Nr: 1521041	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to November 20, 2013, and since January 1, 2015 for a left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 1975 to July 1979.

This case comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An August 2014 rating decision granted a temporary total rating for surgery requiring convalescence from November 20, 2013, and continued a 30 percent rating from January 1, 2015.  In March 2015, the Veteran testified during a Board hearing at the RO.


REMAND

The Veteran was last examined by VA for a left knee disability in August 2011, almost four years ago.  Moreover, he underwent a revision of total knee replacement surgery on November 20, 2013, and was assigned a temporary total rating through December 31, 2014.  He has not been examined by VA since that time.  To properly assess the postoperative residuals and adjudicate the increased rating claim, he should be provided a more current examination.

Prior to the examination, any outstanding medical records should be obtained.  The Veteran testified that he continues to receive treatment at the Viera VA Outpatient Clinic.  The record contains VA treatment notes through March 2011.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2011.

2.  Then, schedule the Veteran for a VA examination to determine the severity of a left knee disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should state whether or not severe painful motion or weakness is shown in the left knee.  The examiner should provide an opinion on the impact of the left knee disability on the Veteran's ability to work.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

